HOWE, District Judge.
Before as well as since the amendment of section 2 of the Bankruptcy Act, by adding subsection 20, the court of bankruptcy in any district has had “ancillary jurisdiction over persons or property within their respective territorial limits in aid of a receiver or trustee appointed in any bankruptcy proceedings pending in any other court of bankruptcy. Chapter 412, § 2, 36 Stat. 839 (Act June 25, 1910; Comp. St. § 9586); In re Peiser (D. C.) 7 Am. Bankr. Rep. 690, 115 F. 199; Babbitt v. Dutcher, 23 Am. Bankr. Rep. 519, 216 U. S. 102, 30 S. Ct. 372, 54 L. Ed. 402, 17 Ann. Cas. 969; Matter of Flaherty (D. C.) 45 Am. Bankr. Rep. 638, 265 F. 741; Collett v. Adams, 43 Am. Bankr. Rep. 496, 249 U. S. 545, 39 S. Ct. 372, 63 L. Ed. 764; Lazarus v. Prentice, 32 Am. Bankr. Rep. 559, 234 U. S, 263, 34 S. Ct. 851, 58 L. Ed. 1305; Collier on Bankruptcy (13th Ed.) p. 48.
Consequently this court has jurisdiction to enter a decree upon a decree of the United States District Court for the Southern District of New York, to aid the trustee appointed by that court to enforce that decree; it being admitted that the identity of the parties is the same, and that the defendant has not turned over to the trustee the sum of $10,000 in obedience to that decree, and he having moved from that district into this district.
Let a decree be entered accordingly.